DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/21/2022.  Claims 1-3, 5-6, 8-12, 14-19, and 21-28 are still pending in the application.

Allowable Subject Matter
Claims 1-3, 5-6, 8-12, 14-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations with novel and unobvious limitations of "a loop timing controller in a physical coding sublayer (PCS) module, the loop timing controller configured to receive a recovered receive clock from the master link partner and to initialize loop timing with the master link partner to adjust the transmit clock frequency so that a receive clock frequency of the recovered receive clock from the master link partner is equal to the transmit clock frequency," as recited in group claims 1-3, 5-6, 8-12, 14-16, and 24; "initializing loop timing, by a loop timing controller in a physical coding sublayer (PCS) module, with the master link partner to adjust a transmit clock frequency so that a receive clock frequency of the recovered receive clock from the master link partner is equal to the transmit clock frequency," as recited in claims 17-19, 21-23, and 25; and a frame is sent from a master link partner to a slave link partner, and in that "the frame to include a loop timing message that includes a control, length, and value (TLV) information string with message type bits set to indicate the slave link partner is a timing slave; and in response to an acknowledge message received from the master link partner, activate loop timing in a physical coding sublayer (PCS) module with the slave link partner as the timing slave," as recited in group claims 25-27, structurally and functionally interconnected with other limitations in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 29, 2022